United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
McCLOUD RANGER STATION, McCloud, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1686
Issued: April 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 11, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 23, 2007 terminating her compensation benefits. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective April 15, 2007 on the grounds that she refused an offer of
suitable work.
FACTUAL HISTORY
This case has previously been before the Board on appeal. Appellant injured her right
knee and elbow on September 22, 1988 when she fell in the performance of duty. The Office
accepted her claim for right knee strain and right elbow contusion on January 26, 1989 and
entered her on the periodic rolls on February 28, 1989. The Office accepted the additional

conditions of subluxation of L5, bulging disc at L4-5 and sprain of the right knee on
July 26, 1991. The Office reduced appellant’s compensation benefits to reflect her capacity to
earn wages as a general clerk on May 18, 1992. Following a request for a review of the written
record, the Branch of Hearings and Review affirmed this decision on November 13, 1992. The
Office also accepted that appellant sustained a herniated disc at L4-5 due to her employment
injury and that she was totally disabled beginning November 25, 2000. The Office entered
appellant on the periodic rolls on July 26, 2001. By decision dated March 2, 2004, the Office
terminated appellant’s compensation benefits effective March 21, 2004 on the grounds that she
refused an offer of suitable work. In its March 25, 2005 decision,1 the Board reversed the
Office’s March 2, 2004 decision finding that the employing establishment made no effort to
determine whether reemployment was possible in the location where appellant resided,
Conception Junction, Missouri. The Office had an obligation to develop this aspect of the case
before determining that appellant had refused suitable work. The facts and the circumstances of
the case as set out in the Board’s prior decision are incorporated herein by reference.
Appellant filed a claim for compensation on May 11, 2005 and requested wage-loss
compensation from March 2004 through May 2005. The Office entered appellant on the
periodic rolls on June 2, 2005.
Appellant’s attending physician, Dr. Patrick B. Harr, a Board-certified family
practitioner, completed a form report on June 23, 2005 and noted that appellant continued to
experience back pain requiring narcotic pain medication. He stated that appellant was unable to
work eight hours a day and had limited ability to sit, stand or bend. In a treatment note of the
same date, Dr. Harr diagnosed chronic low back pain and stated that appellant had no palpable
tenderness in the lower lumbar spine, that she walked without an antalgic gait, that she could toe
raise and that she had no pain on straight leg raising.
In a letter dated September 30, 2005, the Office requested that the employing
establishment determine, based on appellant’s 2002 medical evaluations, whether there was a
medically suitable position available in Missouri. The Office stated that the employing
establishment should provide documentation of its efforts if there was no suitable position
available and then provide appellant with another job offer for the position in California.
The employing establishment telephoned the Office on February 15, 2006 and stated that
there was no suitable work position available for appellant in Missouri. The employing
establishment submitted a series of e-mails which stated that there were no appropriate positions
available to appellant in Missouri.
On August 17, 2006 the employing establishment again offered appellant the mail and
file clerk position previously offered in 2004 located at the employing establishment, McCloud,
California. The work requirements included no prolonged sitting, with position changes as
needed, walking up to two hours a day, no limitation on standing, reaching up to eight hours a
day, no twisting, pulling and lifting up to 10 pounds, no squatting, bending, kneeling or
climbing. By letter dated September 26, 2006, the Office informed appellant that the mail and
file clerk position in California was considered to be suitable work and allowed her 30 days to
1

Docket No. 04-1351 (issued March 25, 2005).

2

accept the position or offer her reasons for refusal. The Office informed appellant of the penalty
provision of 5 U.S.C. § 8106(c). Appellant responded on September 29, 2006 and alleged that
the offered position was not suitable as it was based on outdated medical information. She also
requested information regarding her relocation expenses and the search for suitable employment
within her current area.
In a letter dated November 9, 2006, the Office informed appellant that the current
position was found to be suitable based on the December 17, 2001 and March 13, 2002 reports
from Dr. John Olsen, a Board-certified neurosurgeon, and appellant’s attending physician. The
Office stated that Dr. Harr had not provided sufficient medical reasoning in support of his
opinion that appellant was unable to work. The Office stated that appellant’s reasons for
refusing the suitable work position were not valid and allowed her an additional 15 days to
accept the offered position.
The Office referred appellant for a second opinion evaluation on December 14, 2006 with
Dr. Edward J. Prostic, a Board-certified orthopedic surgeon. In a report dated January 30, 2007,
Dr. Prostic noted appellant’s history of injury, description of symptoms and diagnosed
degenerative disc disease with lumbar spinal stenosis. He stated: “It has been a progressive
problem facilitated by the work injury.” Dr. Prostic found that appellant had continued low back
distress and radicular symptoms and that she was not capable of performing her date-of-injury
position. He reviewed the offered mail and file clerk position and stated: “…[Appellant] is
physically capable to perform this job with minor restrictions.” Dr. Prostic completed a work
restriction evaluation and indicated that appellant could walk and stand for six hours a day, could
twist, bend and stoop for one hour a day and could lift 20 pounds for two hours a day.
In a letter dated March 1, 2007, the Office informed appellant that she had provided a
valid reason for refusing the suitable work position, that the position was based on old work
restrictions. The Office stated that Dr. Prostic found that appellant was capable of performing
the offered position and again allowed appellant 15 days to accept the file clerk position offered
by the employing establishment.
By decision dated March 23, 2007, the Office terminated appellant’s compensation
benefits effective April 15, 2007 finding that she refused an offer of suitable work based on
Dr. Prostic’s January 30, 2007 report.
LEGAL PRECEDENT
It is well settled that once the Office accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.2 As the Office in this case terminated
appellant’s compensation under 5 U.S.C. § 8106(c), the Office must establish that she refused an
offer of suitable work. Section 8106(c) of the Federal Employees’ Compensation Act3 provides
that a partially disabled employee who refuses or neglects to work after suitable work is offered
to, procured by or secured for the employee is not entitled to compensation. Section 10.517 of
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

5 U.S.C. § 8106(c)(2).

3

the applicable regulations4 provides that an employee who refuses or neglects to work after
suitable work has been offered or secured for the employee, has the burden of showing that such
refusal or failure to work was reasonable or justified and shall be provided with the opportunity
to make such showing before a determination is made with respect to termination of entitlement
to compensation. To justify termination of compensation, the Office must show that the work
offered was suitable and must inform appellant of the consequences of refusal to accept such
employment.5
The Office’s regulations also state:
“[The Office] shall advise the employee that it has found the offered work to be
suitable and afford the employee 30 days to accept the job or present any reasons
to counter [the Office’s] finding of suitability. If the employee presents such
reasons and [the Office] determines that the reasons are unacceptable, it will
notify the employee of that determination and that he or she has 15 days in which
to accept the offered work without penalty. At that point in time, [the Office’s]
notification need not state the reasons for finding that the employee’s reasons are
not acceptable.”6
If possible, the employer should offer suitable reemployment in the location where the
employee currently resides. If this is not practical, the employer may offer suitable
reemployment at the employee’s former-duty station or other location.7
ANALYSIS
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits on the basis that she refused an offer of suitable work. The Office found
that there was no contemporaneous medical evidence in the record supporting that appellant was
capable of performing the offered position of mail and file clerk. The Office referred appellant
for a second opinion evaluation with Dr. Prostic, a Board-certified orthopedic surgeon, who
examined appellant on January 30, 2007. Dr. Prostic stated that appellant could perform the
duties of a mail and file clerk “with minor restrictions.” He then indicated on his work
restriction evaluation that appellant could only stand for six hours a day. The mail and file clerk
position offered by the employing establishment and found suitable by the Office required
appellant to stand without limitation or up to eight hours a day. Appellant’s physical restrictions
as determined by Dr. Prostic, the second opinion physician, exceeded the job requirements of the
offered position in regard to the amount of standing that she was capable of performing. This
position cannot be considered suitable work. The Office failed to meet its burden of proof to

4

20 C.F.R. § 10.517(a).

5

Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

6

20 C.F.R. § 10.516.

7

20 C.F.R. § 10.508 (1999). This regulation applies to both those employees who are no longer on agency rolls
and those employees who continue on the agency rolls.

4

terminate appellant’s compensation benefits based on a refusal of a suitable work position based
on the medical evidence.
CONCLUSION
The Board finds that the current medical evidence does not support that appellant was
capable of performing the duties of the alleged “suitable work” position and that the Office,
therefore, failed to meet its burden of proof to terminate her compensation benefits effective
April 15, 2007.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

